Citation Nr: 0722933	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  02-08 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from 
September 1965 to September 1990, appealed that decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.    
 
The Board remanded the case for further development in 
September 2003.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no medical evidence showing the appellant's 
diagnosed ischemic heart disease manifested during service or 
within one year of separation from service; nor has it been 
established that the appellant's ischemic heart disease is 
causally or etiologically related to service. 


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for ischemic heart disease, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

A letter dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The May 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the May 2004 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in October 2006. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded two VA examinations in May 2001 and March 2006 in 
connection with his claim. 

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

The medical evidence of record reveals that the appellant 
currently has diagnoses of ischemic heart disease and 
coronary artery disease. See Baptist Health Care records 
dated in April 1999 and May 1999; May 2001 VA examination 
report; March 2006 VA examination report, p. 2.  The 
appellant contends that his ischemic heart disease developed 
in service but was not diagnosed due to a condition he has 
called a right bundle branch block (hereinafter referred to 
as "RBBB"). See statements from the appellant dated in 
September 2000, September 2001, July 2002 and May 2004.  He 
believes that his ischemic heart disease was not detected in 
service because his medical providers did not have access to 
nuclear medicine, in particular the ability to administer a 
nuclear stress test. July 2002 and May 2004 statements.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  Service connection may also be granted for 
certain chronic diseases, such as organic heart disease, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The appellant was first diagnosed with coronary artery 
disease (i.e., ischemic heart disease) in April 1999; and he 
subsequently underwent a cardiac catheterization with a two 
stent placement in connection with this disorder. See private 
medical records from Baptist Health Care dated in April 1999 
and May 1999.  The above-referenced diagnosis constitutes a 
current disability for VA purposes and fulfills the 
requirements of the first element for service connection.  

In terms of the second element of the service connection test 
(an in-service occurrence or injury), a review of the 
appellant's service medical records reveals that the 
appellant was diagnosed with an RBBB pursuant to an 
electrocardiogram ("EKG") in August 1983; and that he 
subsequently experienced two incidents of documented chest 
pain during his period of active duty.  Although neither of 
the incidents of chest pain in service was found to be 
cardiac in nature, and the appellant separated from service 
without such symptomatology being noted, the Board finds that 
the above-referenced incidents of documented chest pain in 
service arguably satisfy the second prong of the service 
connection test. 

Specifically, the Board observes that the appellant underwent 
an EKG in August 1983 for the purpose of obtaining a baseline 
for his medical records, the results of which were abnormal.  
At that time, the appellant was asymptomatic in terms of 
chest pain.  Based upon the August 1983 EKG and a repeat EKG 
performed in September 1983, the appellant was diagnosed as 
having idiopathic RBBB. See September 1983 cardiology 
consultation report.  

It appears that the first documented incident of chest pain 
experienced by the appellant in service occurred in December 
1986. See December 1986 service medical records; reports of 
medical history dated in March 1986 (physician's notes 
indicate that the appellant denied experiencing pain or 
pressure in the chest; indicated that he experienced 
shortness of breath with exercise; and that appellant had a 
long history of smoking); May 1987 (physician noted that the 
appellant reported a history of chest pain a few months prior 
to the examination but indicated that this pain had 
resolved); and March 1988 (physician noted that the appellant 
reported experiencing a single episode of chest pain in 
December 1986, without reoccurrence; and a history of RBBB on 
EKG since 1983 that was asymptomatic).  The Board observes 
that the appellant's service medical records reflect that the 
appellant underwent an EKG in March 1986 and also had x-rays 
taken due to his purported smoking and a history of shortness 
of breath. See March 1986 electrocardiograph record; March 
1986 radiologic consultation request/report. See also May 
1984 operation report, p. 4 (appellant reported a history of 
chest pain that consisted or shortness of breath or dyspnea 
on exertion).  However, no reference to chest pain or chest 
problems was made at that time.  In addition, the appellant's 
March 1986 EKG was found to be unchanged from his August 1983 
examination report; and his x-rays revealed no significant 
abnormalities. Id.  As such, the appellant was counseled in 
May 1986 that he could participate in physical fitness 
training so long as he remained asymptomatic of chest pain 
and palpitations. See May 1986 service medical records.  

Thereafter, the appellant was seen for left quadrant chest 
pain in December 1986. See December 1986 service medical 
records.  X-rays and an EKG were ordered, in conjunction with 
a physical examination. December 1986 radiologic consultation 
request/report.  The appellant's x-rays revealed a cardiac 
silhouette that was within normal limits in size; and no 
focal pulmonary parenchymal abnormality was identified. Id.  
His EKG indicated a normal sinus rhythm with an abnormal left 
axis deviation and an RBBB. See December 1986 
electrocardiograph record.  After the appellant's physical 
examination was performed, he was diagnosed with 
musculoskeletal chest pain. See December 1986 service medical 
records.  The next reported incident of chest pain did not 
occur until two years later.   

In December 1988, the appellant was evaluated for chest 
pressure that he experienced while jogging. See December 1988 
service medical records.  In light of the appellant's 
symptomatology, he was taken by ambulance to the hospital 
where he was diagnosed as having non-cardiac atypical chest 
pain. See December 1988 emergency care and treatment records.  
The appellant's hospital providers were apparently concerned 
about the appellant's age and his smoking history, as they 
indicated these were significant risk factors for coronary 
artery disease.  An additional factor for concern seemed to 
be the appellant's RBBB, as his providers stated that this 
condition made the appellant's EKG unreliable as evidence 
supporting the absence of coronary artery disease or 
ischemia. Id.  As such, the appellant was admitted to the 
hospital for overnight observation.  He was released the next 
day with a continued diagnosis of non-cardiac chest pain; but 
was given instructions and an appointment for a cardiac 
graded exercise test. See December 1988 USNH patient 
disposition form; December 1988 cardiac graded exercise test 
form.  The appellant underwent the cardiac graded exercise 
test that same month.  December 1988 cardiac graded exercise 
test form.  The test was noted to be non-diagnostic in nature 
because of the appellant's RBBB.  After the test was 
performed, the clinical diagnosis of non-cardiac chest pain 
was confirmed on the basis that (1) no abnormal ST 
depressions were seen in the leads of the appellant's EKG 
that had unobscured portions of ST segments and (2) because 
the appellant had achieved a high double product.  In 
addition, the appellant's functional capacity was found to be 
good.  Id.  

Thereafter, the appellant underwent additional EKG's in March 
1989, November 1989 and June 1990, all found not to be 
clinically significantly different from his previous EKG's.  
At the time of the appellant's retirement examination in July 
1990, his clinical evaluation of the heart was found to be 
normal; his RBBB was noted to be asymptomatic; and his 
previous history of reported chest pain and pressure was 
noted to be non-cardiac in nature. See service medical 
records dated from November 1989 to July 1990; electrographic 
records dated in March 1989, November 1989 and June 1990; 
July 1990 report of medical examination and report of medical 
history.     

Thus, even though several of the appellant's service medical 
records indicate that he experienced incidents of chest pain 
in service, the appellant's overall service medical records 
are not supportive of his claim since (1) the incidents in 
service were found to be non-cardiac in nature and (2) the 
symptomatology in service appears to have been acute and 
transitory in that it occurred only twice during the 
appellant's long period of service and was not found at the 
time the appellant separated from service.  Regardless, even 
though the Board finds that the appellant's documented 
incidents of chest pain in service arguably satisfy the 
criteria for the second element of the service connection 
test, service connection cannot be granted in this case since 
the third element of the service connection test, (a nexus 
between the current disability and the in-service event) has 
not been fulfilled.  

In this regard, the Board observes that the first post-
service medical record contained in the claims file 
reflecting complaints of heart problems and a diagnosis of 
coronary artery disease is dated in April 1999, almost nine 
years after the appellant separated from service. See private 
medical records from Baptist Health Care dated from April 
1999 to May 1999.  While the appellant's post-service medical 
records set forth the appellant's diagnoses and the medical 
treatment associated with his heart disorder, they do not 
associate the appellant's heart condition in any way to the 
appellant's period of service, much less the two documented 
incidents of chest pain in service.   

Additional post-service medical evidence against the 
appellant's claim consists of a VA examination report dated 
in March 2006 that addressed the question of the likelihood 
that the appellant's current heart condition is related to 
his episodes of chest pain in service.  The Board observes 
that the claims file also contains a second VA examination 
report as well, one in which the examiner was not able to say 
with any degree of medical certainty that the atypical chest 
pain experienced by the appellant in December 1988 was 
related to his current cardiac condition. See May 2001 VA 
examination report.  However, this examiner's opinion was 
formulated without the benefit of a complete review of the 
appellant's service file (which documented the additional 
episode of chest pain in December 1986) since these records 
could not be located at that time.  Subsequent to the 
issuance of the May 2001 opinion, the appellant's complete 
service records were associated with the claims folder.  Upon 
receipt of these records, the RO sought another medical 
opinion from a qualified medical provider.  Such an opinion 
was provided in March 2006.  

In light of the fact that the May 2001 examiner not only 
lacked the opportunity to review the appellant's complete 
service file, but also issued an opinion in which he 
essentially indicated that he could not answer the medical 
question presented to him, the Board assigns no probative 
weight to the examination report in the analysis of the 
appellant's appeal.  The Board's discounting of the May 2001 
examination report does not prejudice the appellant since the 
examiner's opinion was not favorable evidence in support of 
his claim.  

As set forth above, the March 2006 VA examiner had the 
opportunity to review the appellant's claims file, including 
his complete service medical records.  The examiner indicated 
in her report that she extensively reviewed this file. See 
March 2006 VA examination report, p. 1.  In doing so, she 
noted the appellant's diagnosis of RBBB in 1983, a fact she 
found to be clinically insignificant. Id.  She discussed the 
appellant's episodes of chest pain in December 1986 and 
December 1988; and also noted that the appellant had a stress 
test that showed good exercise capacity, no ischemic changes, 
and no chest, jaw, throat, shoulder, arm pain or pressure. 
Id.  After considering all of the appellant's medical records 
and performing a physical examination, the examiner diagnosed 
the appellant with coronary artery disease of the right 
coronary artery. Id., pgs. 2-3.  

In addressing the medical question at issue in this case, the 
March 2006 examiner stated that she could not make a 
connection between the appellant's chest pain in 1986 and 
1988 in service and the coronary artery disease he was 
diagnosed with in 1999.  In support of her opinion, the 
examiner indicted that any significant coronary artery 
disease that had been present in either 1986 or 1988 would 
have been apparent very soon, rather than waiting to manifest 
in 1999. Id., p. 3.  In addition, she reported that neither 
the appellant's 1986 or 1988 episodes of non-cardiac chest 
pain were consistent with cardiac ischemia, especially of the 
right coronary artery. Id., p. 2.  Lastly, the examiner 
indicated that the appellant's normal stress test in 1988 was 
evidence against the appellant's claim. Id.   

Thus, in essence, the opinion of the March 2006 VA examiner 
is that there is no relationship between the appellant's 
ischemic heart disease and the symptomatology that the 
appellant experienced in service.  The Board finds this 
examination report to be dispositive in this case since it is 
the only competent medical evidence of record addressing the 
claimed relationship between the appellant's heart disorder 
and his period of service.  As such, it is not only 
persuasive and credible, but is also uncontroverted.  Absent 
a medical nexus opinion linking the appellant's ischemic 
heart disease to service, service connection on a direct 
basis must be denied.  In addition, since the first post-
service medical evidence of record that reflects a diagnosis 
of coronary artery disease is dated in April 1999, service 
connection on a presumptive basis is also not available. 38 
C.F.R. §§ 3.307, 3.309.  

In making this decision, the Board acknowledges the 
appellant's statements in which he argues that (1) he had 
ischemic heart disease in service, (2) that the chest pain he 
experienced in service was symptomatology associated with his 
ischemic heart disease, and (3) that his ischemic heart 
disease was not properly diagnosed in service because of his 
RBBB.  However, while it is obvious that the appellant 
sincerely believes that the symptomatology he experienced in 
service is related to his current heart disorder, his opinion 
as to the relationship between his service and post-service 
symptomatology is assigned little probative value.  The Board 
assigns such value to the appellant's opinion in light of the 
lack of evidence indicating that the appellant has the 
requisite training or knowledge to offer an opinion that 
requires medical expertise, such as the etiology of his 
ischemic heart disease or the effect of his RBBB in the 
diagnosis of his heart disease. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for ischemic heart disease, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


